PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/967,496
Filing Date: 30 April 2018 
Appellant(s): Wilson et al.



__________________
Molly S. Lawson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following grounds of rejection are applicable to the appealed claims: 1, 6-11, 13-15, and 19-20 are rejected under U.S.C. 101 and 103.


(2) Response to Argument
Appellant’s first argument: 
Appellant argues on pages 7 to 10 that under Step 2A Prong 1 the examiner has failed to identify any specific claim elements that are directed to the abstract idea and appears to have generalized the claims as being directed to “diagnostic image collaboration”. The appellant states that the examiner’s generalization is improper where the courts and the USPTO have cautioned against overgeneralizing the claim language. The appellant cites the November Memo of the USPTO which instructs examiners to “consider the claim as a whole” and instructed examiner to “not overgeneralize the claim or simplify it into its ‘gist’ or core principles.” The appellant states that the continued reluctance of the Examiner to identify specific claim limitations that allegedly recite an abstract idea is contrary to the explicit instructions in MPEP 2106.04(a) that states that “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitation(s) fall within at least one of the groupings of abstract ideas.” The appellant asserts that the Internal Licensing case cited by the Examiner does not establish a contrary rule to the MPEP language as alleged by the Examiner but rather identified particular claim limitations (e.g., “attention manager” and “display instructions for enabling display of the image or images generated from the set of content data”). Furthermore, the Internal Licensing case was focused on the fact that the claimed subject matter failed to recite a specific solution for achieving a result, which allowed for “broad, result-orientated” construction of claim terms and the ultimate finding of subject matter ineligibility. Appellant states that rather than merely stating providing a collaboration session with improved diagnostic image quality, the claims recite the specific functionality that produces this result (e.g., the generation and transmission of presentation state information and how this information is used a server to provide image data to a participant in a collaboration session). Thus, the Interval Licensing case has little to no applicability to the currently pending claims. Lastly, the appellant recites examples from the October Guidance on what is considered certain methods of organizing human activity and points out that the present claims recite a technological solution where the invention is managing the simultaneous or shared access of digital medical images and the transmission of data relating to the same. Appellant telephonic systems as an example of how such inventions allow users to communicate with each other and are not directed to managing personal behavior and relationships.


Examiner’s response to the appellant’s first argument:

Examiner respectfully disagrees with the appellant’s arguments. Examiner points out that MPEP 2106 II establishes that claims must be taken as a whole where MPEP 2106 III elaborates on the analysis in determining subject matter eligibility. Examiner asserts that in the final action the claims as a whole is directed to an abstract idea where the claim limitations are recited word for word based on the claims of record. The claims are directed to methods of organizing human activity because as a whole the claims manage the interactions between humans in a collaboration session which would fall under the sub-grouping of social activities. Reciting computer components does not preclude a claim from reciting an abstract idea. For example, a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring Internal Licensing to assert the improvement of the present invention is not a consideration/not applicable under Step 2A Prong 1 rather under Step 2A Prong 2. The Internal Licensing case is still applicable to the present case in regards to being directed to an abstract idea under Step 2A Prong 1. Additionally, the present invention is not similar to telephonic systems. While telephonic systems enable users to communicate with each other, the invention was the telephone itself. This is unlike the present application which is not directed to an actual imaging system, but rather a collaboration system for sharing images between users.  

Appellant’s second argument: 
Appellant argues on pages 10 to 13 that that under Step 2A Prong 2 the examiner must consider the claims as a whole together with additional elements in the claim. Appellant asserts that when properly considered as a whole the claims recite an improvement in technology. As described in Paragraphs [0004] and [0005] of the application, existing collaboration system suffer from deficiencies that are especially troublesome for image analysis and diagnosis, which the claimed subject matter addresses through improved image collaboration systems and methods. Appellant also cites [0020], [0034], and [0037] as disclosing similar improvements through the specific transmission of data between computer devices (e.g., the presentation model applied to the same image to mirror data between user devices) which is an improvement over collaboration systems and services between user devices. In regards to the argument made by the examiner in the final action that there is “there is no nexus between the claimed features and how the identified problem with existing collaboration system is being solved” the appellant states that the claims do not merely recite providing improved collaboration technology but rather recite how data is exchanged, which provides the improvements described in the specification. The fact that the claims do not explicitly recite that the image quality is “improved” or otherwise make a comparison to existing technology within the claims is not and cannot be used to assert that no nexus has been established. In fact, requiring such language would likely lead to indefinite language.

Examiner’s response to the appellant’s second argument:

Examiner respectfully disagrees with the appellant’s arguments. Examiner asserts even if the claims do not explicitly recite that the image quality is “improved” or otherwise make a comparison to existing technology the specification provides no indication that the operations recited in the claims invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. Furthermore, the amendments in the present application at the time of the final action are more of a particular display of data rather than a particular collaboration system. To support the examiner’s argument, the examiner points to [0033] to [0037] of the appellant’s specification which discloses the use of a server that acts as an intermediary. For example, [0034] states “[h]owever, in other embodiments, a separate device, such as the server 105, may be configured to apply the presentation model to the medical image 140 and transmit a modified version of the medical image 140 to the second user device 112 for display. In other words, 

Appellant’s third argument: 
Appellant argues on pages 13 to 14 that under Step 2B the currently pending claims recite a specific discrete implementation of providing diagnostic image collaboration. Appellant sees little distinction between the specific technology implementation recited in Bascom and the specific technology implementation recited in the present application with respect to patent eligibility. The appellant asserts that even if diagnostic collaboration is an abstract idea, the specific process of how collaboration is implemented as recited in the pending claims represents a technical improvement over existing collaboration systems. In regards to the examiner’s argument in the final office action that Bascom does not apply, the appellant states that the examiner misinterprets Bascom in that the Bascom decision was not that filtering content, on its own, is somehow always eligible subject matter. Rather, as described above, the decision in Bascom was based on the fact that the specific configuration and distribution of functionality recited in the claims provided a technological improvement over other ways of performing the same function (i.e., filtering content) which is directly on point to the currently pending claims that provide a technological improvement over the other ways of performing diagnostic image collaboration.

Examiner’s response to the appellant’s third argument:

Examiner respectfully disagrees with the appellant’s arguments. Examiner asserts that there was no misinterpretation of Bascom in the final action. Examiner is simply pointing out that Bascom is not similar to the present application because Bascom claimed a technology-based solution to filter content on the Internet while the present application is directed to a convention al solution for diagnostic collaboration systems. The courts identified that BASCOM provided a technical improvement in the art while the present application does not. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general purpose computer or computer components  

Appellant’s fourth argument: 
Appellant argues on pages 15 to 17 that for the 103 rejection Marotti does not teach “presentation state information representing a current presentation state of the medical image”. Appellant asserts that Mariotti at most discloses transmitting user annotations or notes between collaborators in a collaboration session, Mariotti fails to teach or suggest transmitting or receiving any type of presentation state information representing a current presentation state of the medical image, wherein the current presentation state includes “at least one selected from a group consisting of a zoom level of the medical image as displayed on the display device of the first user device, a size of the medical image as displayed on the display device of the first user device, and a layout or configuration of the medical image as displayed on the display device of the first user device.” Appellant also states that Mariotti does no mention modifying an image at a server based on received presentation state information but rather only discloses using overlays to illustrate user annotations to other collaborators. In response to the examiner’s arguments in the final office action, the appellant asserts that the server-based functionality described in Mariotti to “mirror” information between to users is limited to applying overlays to a stream of images (e.g., to display user annotations, illustrations, notes, etc.). In other words, the server-based mirroring disclosed in Mariotti could not “mirror” this presentation information to another user because these specific presentation states cannot be provided via an overlay. Appellant further states that even if Mariotti references a “zoom level” (e.g., as part of FIG. 4 cited to by the Examiner on page 28 of the Final Action), Mariotti still fails to teach or suggest using any type of overlay to mirror such a zoom level on a user’s device and is also not enabling art for the combination suggested by the examiner.

Examiner’s response to the appellant’s fourth argument:

Examiner respectfully disagrees with the appellant’s arguments. Examiner asserts that Ahmed has been cited to teach the added limitations regarding “at 

For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                         
Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Acting Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.